Title: To Thomas Jefferson from Walker Maury, 20 April 1785
From: Maury, Walker
To: Jefferson, Thomas



Dear Sir
Williamsbg. April 20th. 85

Your nephew Peter Carr, after a chasm of about 18 months, in the course of his education, arrived here a few days ago. Several circumstances, he tells me, have involuntarily detained him. I find him nearly in statu quo, as to his classics, but, full of regret at his lost time, and of mortification, that his former class-fellows shou’d have outstripped him so far as to have fallen into the University with some degree of eclat. Actuated by a regard for your anxiety for his advancement, as well as by his own apparent disposition to aid my exertions, I have taken him in the number of my private pupils—a situation somewhat more expensive, but much more advantageous for the studious youth, as they go thro many exercises with me, exclusive of those of the school in general. However, I wait Mr. Lewis’s concurrence for his continuance in this situation. I have an excellent teacher of the French, and Spanish languages, in my school—a native of France, and a gentleman of science. You will therefore, be so obliging as to express your wish in respect to your nephew’s learning the latter—perhaps it may be, to take it in, in the stead of the anglo-saxon.
As he has lost so much time, I fear, that no exertions, either on his, or my part, will enable him to enter the University with those advantages and acquirements, I am sure you wou’d wish, by the expiration of his 16th. year; But hope it may be accomplished by Octr. 12 month. Of this tho’, the Professors, who are visitors and examiners of the school, will be the proper judges.
As I wish to establish a book shop, on an extensive plan for the supply of the Grammar School and university, I wou’d esteem it a particular favor in you, to furnish me, if you have the time to spare from more important affairs, a list of the french authors of most merit, with the prices affixed. With every good wish for the success of your embassy, and for data to give you more flattering accounts of the progress of your nephew, I am Dr. Sir, yours with much esteem,

Walker Maury

